Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.
AMENDMENT TO MASTER SUPPLY AGREEMENT
     This Amendment (“Amendment”) is entered into as of this 26th of March 2010
to be effective on the date that the Initial Payment as defined below is made to
Evergreen (the “Effective Date”) by and between (i) Evergreen Solar, Inc.,
having its principal place of business at 138 Bartlett Street, Marlboro, MA
01752-3016 USA (“Evergreen”), and (ii) Ralos Vertriebs GmbH, Michelstadt,
Germany (“Purchaser”).
     Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Supply Agreement (as defined below).
RECITALS
     WHEREAS, Evergreen and Purchaser entered into that certain Master Supply
Agreement dated as of May 21, 2008, which agreement has been modified by
temporary price adjustments agreed to be the parties from time to time in 2009
(as so modified by any temporary price adjustments, the “Supply Agreement”);
     WHEREAS, Purchaser requested and Evergreen agrees that the purchase and
sale obligations of the parties pursuant to the Supply Agreement requiring
Purchaser to order and purchase certain quantities of Product, and requiring
Evergreen to ship and sell certain quantities of Product, shall be suspended
effective January 1, 2010, pending a good faith discussion of modifications to
the Supply Agreement;
     WHEREAS, prior to the suspension of the purchase and sale obligations under
the Supply Agreement, Purchaser purchased Products pursuant to the Supply
Agreement, as referenced in the invoices listed in Exhibit A, which Purchaser
has yet to pay for in accordance with the terms of the Supply Agreement (all
amounts payable for Products under invoices listed in Exhibit A-1 (net of
credits listed) are referred to as the “Product Payments”); and
     WHEREAS, Purchaser and Evergreen agree that the discussions of
modifications that will eventually lead to an early release of Purchaser from
its obligation to buy and an early release of Evergreen from its obligations to
supply the quantities of Product as agreed in the Supply Agreement and that the
Supply Agreement will be modified to allow the continuation of the supply of
Product by Evergreen to Purchaser; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the parties wish to formally agree to the suspension of their
respective purchase and sale obligations and for payment of overdue invoices on
the terms and conditions as set forth herein;
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein and other good and valuable consideration, to be legally bound,
Evergreen and Purchaser agree as follows:
AGREEMENT
     1. Upon the execution of this Amendment, the obligations of the Purchaser
and Evergreen set forth in Sections 3 and 4 of the Supply Agreement, shall be
suspended effective January 1, 2010, and until such time as the parties mutually
agree in writing to reinstate those provisions, subject to any changes they may
mutually agree to for the obligations contained in these sections; provided that
the aforementioned suspension of Purchaser’s obligations shall only continue as
long as Purchaser complies with all of the payment obligations under the Supply
Agreement as modified by any payment accommodations granted to Purchaser by
Evergreen pursuant to Section 4 and Section 5 below.
     2. The Parties agree that as of March 25, 2010, Purchaser has already
reduced the sum of overdue Product Payments by [****].
     3. As further payment in full of the Product Payments, Purchaser agrees to
make all of the following payments on the following dates to Evergreen by wire
transfer per the wire instructions set forth in Exhibit B or to another account
as later directed by Evergreen in writing:
     a. A payment of [****] on or before [****] (the “Initial Payment”);
     b. Weekly payments of [****] (“Weekly Payments”), due on or before Friday
morning each week commencing on [****] and continuing until the Product Payments
are made in full; and
     c. [****]
     d. A final payment of any then remaining Product Payment amounts and
interest thereon in accordance with Section 5 shall be paid on or before [****].
     4. Payments will be deemed to have been made on the date that the Purchaser
has irrevocably ordered the immediate transfer of funds to Evergreen’s account
at which time Purchaser shall provide Evergreen with notice of the transfer
ordered and applicable tracking information.
     5. Purchaser agrees to pay any unpaid interest on payments due for Products
purchased by Purchaser under the Supply Agreement at any time (with the payment
amounts at any given time being determined net of any credit memos issued by
Evergreen or invoices properly delivered to Evergreen by Purchaser). Evergreen
acknowledges that Purchaser has questioned the calculation of interest by
Evergreen under the Supply Agreement and Evergreen agrees that it will revisit
any unpaid interest invoices it has provided to date and issue corrected

2



--------------------------------------------------------------------------------



 



invoices or credit notes as appropriate to correct any charges that were not
properly calculated in accordance with the Supply Agreement. Any dispute
regarding the calculation of interest or invoices issued by Ralos to Evergreen
will be resolved by mutual agreement between the parties if possible. Purchaser
will endeavor to and expects to make a final payment in the remaining amount of
any then outstanding Product Payment amounts on or before [****] as set forth in
the payment schedule provided to Evergreen by Purchaser. If the final payment of
the Product Payments and interest is not made on or before [****], interest on
any then outstanding Product Payment amounts shall accrue interest at an
annualized rate of [****] compounded monthly, instead of the existing annualized
rate of 18%. In all cases, if the applicable interest per the foregoing sentence
would exceed the maximum interest allowed by law, the actual interest rate
charged shall be the maximum allowed by law.
     6. Interest due on the Product Payments and payments for any other Products
purchased by Purchaser shall accrue as agreed in the Supply Agreement but shall
be due and payable on the same day as the last payment of the Product Payments
pursuant to Section 3.b. or Section 3.c., as the case may be, or upon Purchasers
failure to comply with the terms of this Agreement as modified by this
Amendment.
     7. Purchaser may make additional payments at any time.
     8. If by [****] Purchaser has paid to Evergreen (as demonstrated by written
confirmation from the bank wiring such payments) [****] (inclusive of all
payments made pursuant to Sections 2, 3 and 7), Evergreen agrees that Purchaser
will have no further payment obligations for the Product Payments and all
interest amounts payable thereon shall be irrevocably waived.
     9. Evergreen shall be granted reasonable access to the books and records of
Purchaser (during normal business hours and after reasonable notice to
Purchaser) to ensure that payments are being made in accordance with the terms
of Section 3.c. and to generally assure Evergreen of Purchaser’s financial
status. In addition, Ralos will provide Evergreen with weekly updates regarding
the status of installations, project sales and cash flow and liquidity in a form
the parties reasonably agree.
     10. Pending the suspension of obligations pursuant to Section 1 above, the
parties may agree to the purchase and sale of additional Product under the
Supply Agreement, but the price, order and fulfillment terms of any such
purchases shall be determined based on written purchase orders and order
confirmations associated with any such purchases. In the event of any such
purchases, the other terms for such purchases not specified in the purchase
orders or order confirmations shall be based on the terms set forth in the
sections of the Supply Agreement other than Sections 3 and 4.
     11. In connection with this Amendment to the Supply Agreement, Purchaser
agrees to provide Evergreen with payment security for Purchaser’s payment
obligations in the form of (a) a guarantee from Purchaser’s parent company,
Ralos New Energies AG and (b) assignments of receivables, chattel mortgages and
guarantees in an amount sufficient to secure the payments due from Purchaser to
Evergreen. Evergreen understands that its interests in receivables will be and
personal property may be subordinate to the interests of commercial lending
institutions

3



--------------------------------------------------------------------------------



 



presently negotiating security interests with Purchaser in connection with
commercial banking relationships. Such assignments, chattel mortgages and
guarantees shall be provided or made to Evergreen on commercially standard terms
and conditions within no more than two weeks following the consummation of
Purchaser’s new commercial banking arrangements.
     12. Purchaser and Evergreen agree to endeavor to work together in good
faith so that up to [****] of the Products might be purchased by Purchaser or an
affiliate pursuant to the Agreement [****] by Purchaser, an affiliate of the
Purchaser or a third party. The additional details regarding the ordering and
delivery of the Products for [****] will be determined in good faith by the
parties. Evergreen acknowledges that Purchaser’s ability to use the Product
[****] is contingent on a number of factors, including the financing terms. The
parties will endeavor to determine other projects that may benefit from the
combination of Ralos’s expertise and Evergreen’s industry leading products.
     13. The Supply Agreement, as modified by this Amendment, contains the
entire understanding of the parties with respect to the subject matter thereof
and hereof and supersedes all prior agreements relating thereto, written or
oral, between the parties. Except as and to the extent expressly modified by
this Amendment, the rights and obligations of Evergreen and Purchaser set forth
in the Supply Agreement and the schedules thereto shall remain in full force and
effect in all respects. In the event of a conflict or inconsistency between this
Amendment and Supply Agreement and the schedules thereto and exhibits hereo, the
provisions of this Amendment shall govern. In the event that Purchaser fails to
comply with the payment terms of the Supply Agreement as modified by this
Amendment, the payment terms of the Supply Agreement shall revert to the
payments terms as in effect prior to the execution of this Amendment.
     14. Evergreen agrees that as long as Purchaser continues to make payments
in accordance with this Amendment and as long as Purchaser meets its payment
obligations for any other sales of Product agreed to after the date of this
Amendment, Evergreen will refrain from asserting any claims for breaches or
defaults by Purchaser which occurred prior to the date hereof under the
Agreement. Purchaser agrees and acknowledges that it presently has no claims
against Evergreen for any breach or default under the Agreement.
     15. This Amendment may be executed in several counterparts, each of which
shall constitute an original and all of which, when taken together, shall
constitute one agreement.
[signatures next page]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned duly authorized representatives of
Evergreen and Purchaser have executed this Amendment as of the date first
referenced above.

                      EVERGREEN SOLAR, INC.       RALOS NEW ENERGIES AG    
 
                   
By:
  /s/ Scott J. Gish       By:   /s/ Heinrich Dauscher    
 
 
 
Print Name: Scott J. Gish          
 
Print Name: Heinrich Dauscher    
 
  Title: Vice President           Title: CTO    
 
                   
 
          By:   /s/ A. Klein    
 
                   
 
              Print Name: A. Klein    
 
              Title: CEO    

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Invoice List

              Doc Nbr   Posting Date   Due Date   EuroAmt in Doc [****]


 